—In an action, inter alia, to recover damages for wrongful death, the defendant appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated July 31, 2000, which granted the plaintiffs motion to vacate an order of the same court dated May 20, 1999, which, sua sponte, dismissed the complaint pursuant to CPLR 3216 upon the plaintiffs failure to file a note of issue.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion (see, Matter of Ping Lee v City of New York, 233 AD2d 510, 511). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.